NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

VITA-MIX CORPORATION, v
Appellant,

V.

DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEMARK
OFFICE,

Appellee,

AND

K-TEC, INC.,
Appellee.

2012-1447
(Reexarnination Nos. 95/000,228, 90/009,113, and
90/008,814)

Appea1 from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.

ON MOTION

ORDER

VlTA-MIX CORPORATION V. KAPPOS 2

Vita-Mix Corporation moves without opposition to
stay proceedings in this appeal pending the outcome in
Vita-Mix Corporation v. Kappos, No. 2012-1024.

Upon consideration thereof,
IT ls ORDERED THAT:

(1) The motion to stay proceedings in 2012-1447 is
granted. The parties are directed to inform this court
within 14 days of the final disposition of 2012-1024 con-
cerning how they believe that 2012-1447 should proceed.

(2) All other pending motions are denied as moot.

(3) A copy of this order shall be transmitted to the
merits panel assigned to Vita-Mix Corporation v. Kappos,
No. 2012-1024.

FoR THE CoURT

AUG 2 2 mg /S/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Alan Leonard Briggs, Esq.

Raymond T. Chen, Esq. F|LED
L. Grant Foster, Esq u's'T?ItIjEll=lzETD€!;/<l.p(lll:'?l)lls|'|!:on
326 AUG 22 2012
d JAN HURBALY

C|.EBK